Citation Nr: 1740990	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code. 


REPRESENTATION

Veteran represented by:	Lawrence Nemirow, Attorney for the Veteran


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to November 1983 and had additional U.S. Air Force Reserve service through September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran appeared for a hearing before Veterans Law Judges in February 2004, June 2007, and in January 2011.

Following the February 2004 hearing, the Veteran requested another hearing because the Veterans Law Judge who had conducted the February 2004 hearing was no longer employed at the Board.  Following the June 2007 hearing, the Board denied the Veteran's claim in December 2007. 

The Veteran timely appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the December 2007 Board decision, in November 2009.  The Veteran subsequently requested a Board hearing because the Veterans Law Judge who had conducted the June 2007 hearing was no longer employed at the Board.  In August 2010, the Board remanded the Veteran's appeal to schedule the January 2011 hearing. 

A Travel Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge; a copy of the hearing transcript is of record.  This matter was remanded by the Board in May 2011, February 2012, October 2012, February 2015, and December 2015 for additional development in order to comply with the November 2009 Court decision.

Most recently, the Board remanded the claim in July 2016 for further development, to include providing the Veteran with sufficient VCAA notice.  The RO provided such notice in August 2016 and the matter has now returned to the Board. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with her claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of her VBMS file reveals records from the Social Security Administration (SSA) that are not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1. The RO previously awarded basic eligibility to educational assistance benefits under Chapter 1606, effective from December 9, 1985.  The original delimiting date for the Veteran to use these benefits was that of December 9, 1995.

2. There is no documentation of record that shows the Veteran filed a timely application for extension of the delimiting date, as of either December 9, 1996, or any subsequent point at which a disability of service origin no longer prevented a chosen program of education.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the Veteran's delimiting date for educational assistance benefits under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 2002); 38 C.F.R.               §§ 21.7550, 21.7551 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

A claimant filing for educational benefits has a right to be advised by VA of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032 (2016).

The Board acknowledges that this matter has been remanded several times in an effort to provide the Veteran with notice specific to her claim under the Veterans Claims Assistance Act of 2000 (VCAA).  While VA's fulfillment of this duty has not been without flaws, the Board must assume that she has read the remands containing the directives to the RO to provide her with appropriate notice.  The contents of the most recent August 2016 VCAA notification letter, combined with those dated April 2015 and January 2016, provide sufficient notice of VA's duties owed to the Veteran in adjudicating this matter, while highlighting the law applicable to her appeal and notifying her of those duties for which she is responsible.  Furthermore, it does not serve the Veteran to continue to remand this matter in an attempt to provide notice that she has already received in prior remands.  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist provided in the August 2016 VCAA letter; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision. The RO has either obtained, or made sufficient efforts to obtain, records corresponding to the Veteran's claim, including records from the Social Security Administration. 

II. Entitlement to Educational Assistance Benefits 

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 36 months of entitlement under Chapter 1606.  38 C.F.R. § 21.7570.

In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  Where basic eligibility was established prior to October 1, 1992, a reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).

A period of eligibility may be extended if the individual applies for an extension within a prescribed time period as set forth at 38 C.F.R. § 21.1033(c), and the individual was prevented from initiating or completing a program of education within the applicable time period, due to a physical or mental disability not the result of the reservist's own willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  38 C.F.R. § 21.7551(a).

To this effect, the provisions of section 21.1033(c) state that VA must receive a claim for an extended period of eligibility, by the later of the following dates:       (1) one-year from the date on which the spouse's, surviving spouse's, veteran's,    or reservist's original period of eligibility ended; or (2) one-year from the date on which the spouse's, surviving spouse's, veteran's, or reservist's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.

Background

In a June 1991 letter, the RO determined that the Veteran had basic eligibility to Educational Assistance Benefits under the provisions of Chapter 1606 (then Chapter 106), effective from December 9, 1985.  She subsequently received monthly disbursements of benefits in connection with her attendance at a private secondary education institution in fall 1991.  Throughout this timeframe, the Veteran remained employed on a full-time basis with the California Air National Guard.  

Military treatment records indicate that in May 1992 the Veteran was placed on a temporary physical profile due to a L5-S1 disc bulge, with the prescribed limitations of no excessive or repeated bending, kneeling, pulling, pushing, or lifting heavy items.  The profile was renewed in September 1992.

A February 1993 medical release of information to the Veteran's insurance company, states that she was soon to undergo evaluation for lumbosacral strain.  She described experiencing neck pain, being unable to hold her head up, having headaches, and left arm numbness.  The date of injury was listed as that same month.

A February 1993 private x-ray report indicates no acute bony injury of the cervical spine, but notes moderate degenerative changes and discogenic disease of the cervical spine. 

A March 1993 letter from a warehouse foreman with the Air National Guard, states that the Veteran was not expected to return to work until June of that year due to scheduled back surgery.  As a result she was to be placed on leave without pay status (LWOP).  Attached were certificates from private physicians attesting to a diagnosis of cervical disc protrusion, requiring surgery.  The treating neurologist indicated that she would be totally disabled until at least some point in June 1993.

An application for worker's compensation benefits filed in April 1993 claims that the Veteran would likely be disabled until at least June 1993, possibly longer, which had evolved from an on-the-job injury.  

Personnel records show that the Veteran went on LWOP status from March 1993 until July 1994.  She received a new occupational assignment in November 1994.  Additional records indicate that she continued to take a significant period of leave each day through the end of 1995 (which she described in hearing testimony as essentially having worked on a part-time basis).  In April 1996, she attended and completed a course of instruction at the Air National Guard Non-Commissioned Officers Academy.

According to the Veteran's own report, she was also working on a part-time basis between 1991 and 1993.

The Veteran underwent cervical disc surgery in February 1994, involving surgical fusion of the lower cervical vertebrae.  

The April 1994 report of Dr. R.L., indicates prescribed work restrictions limitations upon lifting, and other physical activities.  The physician stated that she could work eight hours per day, but no more, and estimated she would attain maximum improvement in six months.  Subsequent reports note further work restrictions continuing through November 1994, including limitations upon lifting, and the number of hours worked per day.  The physician's September 1994 statement indicates post-operative status cervical disc excision C5-6, and cervical pain with arm paresthesias and recurrent insomnia.  Dr. R. L. recommended she continue work restrictions for two additional months.  

A July 1994 private physician's statement in support of a claim for worker's compensation benefits identifies the impairment of neck and shoulder pain, aggravated by heavy lifting.  The diagnosis was cervical spondylosis and post-operative cervical fusion.  Lumbar radiculopathy from 1991, a lumbar lesion, and knee pain were listed under the category of any concurrent disability that the patient had which was not related to the injury.  A gradual recovery was anticipated, and the Veteran had been advised she was able to return to work.  

An April 1995 report of Dr. D.T., a chiropractor, indicates that the Veteran had initially reported for treatment due to an automobile accident that occurred on May 8, 1994.  Also noted was a September 1991 injury to the low back and neck after attempting to lift a box at eye level.  In July 1993, she fell down the stairs at her home while catching her ankle, resulting in chronic left knee and ankle pain and instability.  In February 1994, the Veteran underwent cervical disc surgery.  At that point in time, the diagnosis was cervicobrachial syndrome, with headaches, neck and shoulder pain, and articular dysfunction of the cervical spine complicated by surgical fusion, intervertebral disc disorder (cervical) and myofascial pain syndrome of the cervical and upper thoracic musculature; pain in the thoracic spine, with muscle guarding and articular dysfunction; low back pain, with associated myalgia and intersegmental dysfunction; and limb pain in the forearms and shoulders.

The chiropractor further observed that there was a reasonable probability that the injuries sustained were consistent with the type of automobile accident described.  Although there was obvious pre-existing pathology supported by the patient's reported history and MRIs, the effect of the accident superimposed on pre-existing disorders caused them to have become significantly aggravated.  The Veteran's response to treatment allowed her to maintain an almost pain-free lifestyle with some physical activity restrictions such as lifting heavy objects, without the use of medication.  

Reports of ongoing chiropractic treatment, include an April 1995 functional assessment stating that the Veteran generally had few limitations in the areas of self-care, family and home activities, and social activity, with some reported impairment in occupation (estimated as 5 on a scale of 1 to 10) and recreation (estimated at the level of 6).  

In November 2002, the Veteran submitted an electronic application for Educational Assistance Benefits.  The application indicated that she sought educational benefits in connection with attendance at a public university in the State of California to begin in January 2003.  The RO denied the claim the following month on the basis that the delimiting date of entitlement to such benefits under Chapter 1606 had expired, as of September 12, 1995. 

A form later provided to VA entitled Extensive of Ending Date Attachment, listed as the dates for which the Veteran could not attend school or training because of her cervical spine disability as from September 23, 1991 to January 1, 1995.  She explained that prior surgery prevented her from carrying books, using steps, and sitting for long periods of time.  The Veteran stated that her physicians restricted her to staying at home, as she could not hold her head up.

At the February 2004 Travel Board hearing, the Veteran testified that she had sustained an injury during reserve duty on September 23, 1991, in which she strained her neck and back muscles lifting a heavy object.  She explained that she had not been able to take further college courses since that injury up until several years later, as documented by her transcripts.  In July 1993, while driving to a physician's appointment for the effects from the first injury, another motorist struck her vehicle, causing additional injury to her neck, back, and shoulders.  This event required surgery, followed by an extended incapacitating period due to recovery, and continuing chronic pain.  After the first injury, she worked part-time from 1991 to 1993, and then took a period of leave without pay from 1993 to 1995. On returning to work, there were some residual physical limitations.  The Veteran recalled filing an application for extension of education benefits in 1996 with a representative of her college, which her daughter delivered on her behalf.

During the June 2007 hearing, the Veteran reiterated much of the preceding information and contentions concerning the in-service cause of alleged disability.  She stated that she was unable to work or drive for a significant period after the 1993 auto accident, and was confined to bed rest for much of the time.  The Veteran further clarified that at some point prior to September 1996, she had submitted a request for extension of benefit eligibility to the representative of her college.  She stated that her daughter had taken the documentation on her behalf, and that the representative failed to forward it to VA as requested.  The Veteran also sent a copy of the request to her National Guard unit, which she alleged they had lost.  Another copy of the form previously in the Veteran's possession was apparently taken during a theft from her automobile.

In a July 2007 statement, entitled "verification of delivery of delineation letters," the Veteran's son indicated that he took "the letters" (i.e., those pertaining to an extension of benefit eligibility) to the base and to the college on the Veteran's behalf in February 1996.

Also provided was a copy of a February 2006 incident report that the Veteran provided to a city police department in California, which indicates that several items were stolen from her car in December 2005, including her military file, and medical records.

At the January 2011 hearing before the undersigned, the Veteran again testified that her son delivered an extension request to the college and to her National Guard unit in February 1996.  She stated that she had called the school to confirm they had received it.  The Veteran explained that she had damaged her lower back during service.  Thus, she was unable to use the stairs or carry anything over five pounds until November 2002, at which point she received disability accommodations from her college.  She also stated that she returned to work in 1994.

Analysis 

The comprehensive evaluation and consideration of the basis set forth for extension of the delimiting date for use of Chapter 1606 educational assistance benefits has been completed in the instant case, in view of the foregoing criteria.  The preponderance of the competent and probative evidence, however, does not substantiate entitlement to the benefit sought.  

The regulatory requirements prescribed for extension of the delimiting date to obtain Chapter 1606 benefits as indicated, essentially consist of a timely filed application and a finding of incapacity to pursue an educational program during   the original period of entitlement.  As the foundation for the present claim, the Veteran contends that in-service injuries on separate occasions in 1991 and 1993, in their combined effect precluded attendance at a secondary educational institution primarily between 1993 and 1995 (but also were a factor in suspending a program of education from 1991 to 1993), and further that she filed an appropriate claim to extend the period of eligibility for education benefits.  

Considering initially the element of a timely application, this is not conclusively demonstrated by the evidence on file.  When establishing the original timeframe that benefits were available, the RO's June 1991 award letter provided for a basic eligibility date for Chapter 1606 educational assistance of December 9, 1985, the date that the Veteran finished basic training.  However, the Board notes that the Selected Reserve Education Assistance Program Notice of Basic Eligibility indicated that the basic eligibility date was September 12, 1985, the date that the Veteran entered basic training.  The December 9, 1995 delimiting date or no later than the next business day appears correct and is most beneficial toward the Veteran.  Although the RO listed a September 12, 1995 delimiting date on the rating decision appealed, for reasons indicated below, the implementation of the subsequent date still would not affect the determination in this case.  The Veteran had until 10 years later to elect Chapter 1606 benefits based on that initial decision.  Thus, a timely claim for extension of benefits entitlement must have been received no later than December 9, 1996 or otherwise one-year after resuming a program of education following a qualifying physical or mental disability.  

The Board also notes the Veteran's contentions regarding the confusion of the issue currently on appeal.  In the April 2003 statement of the case, the RO phrased this issue as whether September 12, 1995 was the correct ending date to use Chapter 1606 benefits, indicating uncertainty surrounding the actual eligibility date.  However, the Board's August 2004 remand addressed the issue of whether the Veteran was entitled to an extension of her eligibility date beyond September 12, 1995.  It is clear to the Board that the eligibility date itself is not at issue in this matter.  The evidence of record clearly indicates that the delimiting date was at least December 9, 1995, based upon her initial date of basic eligibility, if not September 12, 1995, as indicated by other records.  In adjudicating this claim, this has not had any detrimental effect inasmuch there was no documented educational program then (or until January 2003) based upon which to request actual disbursement of benefits.  Also, by regulation an extended delimiting date may be no more than the period of incapacity (per 38 C.F.R § 21.7551(c)), and here there is an approximate two year period that the delimiting date otherwise could be advanced.  An extension of the delimiting date within the appropriate guidelines would not have any tangible outcome, absent being applied retroactively for an educational or training program within the prescribed time period.  Thus, the issue at hand does not involve the actual eligibility date of the Veteran, but whether she was entitled to an extension beyond that date.

In this capacity, the record is absent documentation of a claim for extension of delimiting date within the necessary timeframe, albeit there is some indication of measures undertaken to do so in 1996.  Following the evidence of school attendance during Fall 1991, for which disbursement of Chapter 1606 benefits was formerly provided to the Veteran, there is no record of further correspondence concerning benefits entitlement until that dated in November 2002, when she completed an electronic application in connection with an educational program anticipated the  following year.  The Veteran contends that she was aware of the time constraints on election of educational benefits, and duly filed an application for extension of delimiting date in early 1996 with a representative of her college who was the designated contact point for coordinating financial matters with VA, delivered by a family member because she was then physically incapacitated.  She reports filing an identical application with the Air National Guard unit with which she served, which is unable to be located. The current copy of an application for extension of benefits   on file would appear to be part of her recent 2002 claim, which references prior service in 2001 and lacks an identifiable date of receipt.  Unfortunately, there is no record the 1996 application was actually received at the RO.  Given also the intervening period of more than five years until any follow-up correspondence from the Veteran, or when disbursement of educational benefits could again have any reasonable significance, this requires close examination of the probative weight to be afforded to the filing of a timely claim within the applicable regulation.  Whereas the Veteran returned to full-time duty status in 1996, she likewise did not have a continuing incapacitating disability so as to meet the criteria in 38 C.F.R. § 21.1033(c)(2) to permit an application to be filed even beyond December 9, 1996.   

An extension may also be granted when a claimant establishes good cause for an untimely request. 38 C.F.R. §21.1033(e).  The Board finds that the Veteran has not shown good cause for this untimely request.  As noted above, there is no evidence, aside from her testimony, of any follow up correspondence regarding the 1996 extension request until November 2002.  Furthermore, she has not explained why she did not continue to contact the school or VA to inquire about the status regarding her original extension request.  As the Veteran returned to full-time duty status in 1996, it does not appear that she was in such an incapacitated state as to be unable to monitor the status of the 1996 request or contact the appropriate parties prior to November 2002 to inquire about whether it had ultimately been granted.  Absent a showing of good cause for failure to timely request a delimiting date extension, the Board concludes that an extension is not warranted under 38 C.F.R. §21.1033(e).   

In any event, even assuming that a timely claim had indeed been filed, the next criterion that participation in qualifying secondary education or training was effectively precluded by reason of a disability of service origin is not established. 
The Veteran has explained that she sustained a September 1991 back injury, which included manifestations of a cervical spine disability.  She contends that she was unable to work, and likewise incapable of school attendance, until 1995 after aggravation of the injury in a 1993 automobile accident, as well as back surgery.  The file corroborates that she went on leave without pay between March 1993 and July 1994, with intermittent part-time duty through late 1995.  Furthermore, the evidence of record indicates that the Veteran was cleared to return to work and school as of January 1, 1995, which, significantly, is several months prior to her delimiting date of September 15, 1995.  The Veteran has also mentioned working part-time between 1991 and 1993.  Additionally, there is little evidence of continuous incapacitation that would preclude an educational program.  As her testimony essentially concedes that she returned to her military duties in 1994 (and full-time soon afterwards), this weighs against the plausible likelihood of extensive incapacitation that would interfere with a course of secondary education.  Provided an educational program was actually not feasible, this would equate to a relatively limited timeframe of alleged incapacitation of no more than two years.

Additionally, the manifestations of injury that are identified are not shown to have been attributable to service.  The September 1991 back injury, while sustained incidental to the Veteran's military duties, was limited in scope to the lower back. She was placed on a profile for a L5-S1 disc bulge (which affected the lowest lumbar vertebrae), without documented upper back symptoms.  A private medical evaluation disclosed a cervical spine disorder, which required a leave of absence in March 1993.  There is no medical evidence linking a lumbosacral injury with cervical spine pathology.  Furthermore, a statement from a private practitioner in support of a worker's compensation claim suggests these were separate conditions.  The ensuing automobile accident (occurring in either 1993 or 1994), moreover, does not have a clear association with service.  The Veteran states it occurred in transit to treatment for her back condition.  Whether the upper back condition is actually service-related, as mentioned, is in question.  The record does not further clarify under what circumstances the accident occurred.  Also significant is that   her spinal fusion surgery, which is the main factor in her alleged incapacitation, took place in advance of the accident in question.    

Accordingly, it is not demonstrated that a program of education was infeasible due to a service-related condition, providing a timely filed claim for extended benefits eligibility existed.  It thus follows that the delimiting date for use of educational benefits does not warrant extension beyond the original limit.  

For these reasons, the criteria for an extension of the Veteran's delimiting date for the use of Chapter 1606 educational assistance benefits have not been met.  Since the preponderance of the evidence is against the claim on appeal, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.    See 38 U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


